                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

KATRINA GRUBE,

                               Claimant,                              OPINION AND ORDER
       v.
                                                                            17-cv-791-wmc
NANCY A. BERRYHILL,

                               Defendant.


       Claimant Katrina Grube seeks judicial review of a final decision of defendant Nancy

A. Berryhill, the Acting Commissioner of Social Security, under 42 U.S.C. § 405(g), which

denied her application for supplemental security income. 1 On appeal from a finding that

she was not disabled, Grube contends that Administrative Law Judge Michael Schaefer

(the “ALJ”) failed to adequately account for “her long history of violence when interacting

with others.”     (Opening Br. (dkt. #9) 1.)            For the reasons discussed below, the

Commissioner’s decision will be affirmed.



                                        BACKGROUND 2

       Grube was born on August 1, 1985.               (AR 20.)     She filed an application for

supplemental security income on May 21, 2013, with an alleged onset date of September



1
  Grube originally sought child disability insurance benefits as well, but has since conceded that she
is not entitled to them. (Reply (dkt. #12) 1.) Accordingly, the court will only address her remaining
claim for supplemental security income.

2
   The court notes that claimant’s opening brief included over fifty pages of transcript from
claimant’s hearing. (See Opening Br. (dkt. #9) 2-55.) As noted on the docket of this, and every
other social security case, the court has the entire administrative record available, including the
hearing transcript, making this inclusion unnecessarily duplicative and a waste of time. Likewise,
the court prefers to review the transcript in the context of the administrative record, because then
it maintains the same pagination.
1, 1999. 3 (Id.) Her application was denied initially and on reconsideration. (Id.) On her

way to graduating high school, Grube attended special education classes. (AR 58-59.)

After graduation, she went to technical college, but dropped out after falling behind in her

coursework due to mental health issues and surgery. (Id.)



       A. Hearing Testimony

       On May 12, 2016, Grube appeared at a video hearing in front of the ALJ. In the

fall before her hearing, she testified that a temp agency had placed her with two, different

employers. At the first, she assembled cell phone covers for three weeks, and at the second,

she sorted potatoes for a week and a half. In both instances, she reported having “to quit

because of fights” with her coworkers. (AR 61-62.)

       To be fair, Grube’s actual testimony was contradictory as to the reasons for her

stopping work. Initially, Grube testified that she left the first position because of an injury

she received while fighting with a coworker, which necessitated time off from work to

recover. Later, she reported the company asked that she not return because the coworker

had filed complaints against her. On the other hand, Grube testified that the quarrel with

her colleague was only a verbal argument (AR 62-63), leaving at least the role of any injury

from the fight in doubt. As to the second job, Grube testified that she had to leave because

of fights, but then stated that there was no “fight or disagreement with coworkers or



3
  At the initial hearing before the ALJ, Grube amended her alleged onset date to “the application
dates of her current disability applications,” but at a subsequent hearing renewed her claim back to
the age of 14. Since her childhood disability and supplemental security income claims were denied,
and are no longer appealable, the ALJ found any claim for benefits before August 1, 2007 (when
she turned 22), was barred, but he nevertheless considered her medical history before that time to
the extent relevant to her application as an adult.

                                                 2
supervisors,” and the employer actually declined to rehire her after she missed a handful

of days due to illness. (AR 61, 64.)

       Regardless, Grube acknowledged a long history of violence. While in school, Grube

admitted to both fighting and injuring teachers and classmates. (AR 74 (testifying she

stabbed her kindergarten teacher’s hand with a pencil when the teacher tried to take away

a drawing); id. (testifying she broke another teacher’s arm after he put his hand on her

shoulder as she was “getting into a fight with another student”); AR 75 (testifying that

after breaking the teacher’s arm, she also “slammed [the other student’s] head into the

locker and broke her nose”); id. (testifying she would beat up other students when they

upset her).) Grube further testified that she was still upset by people her age who learned

that she “see[s] ghosts and people think that [she is] crazy or insane or stupid.” (AR 75-

76.)

       Grube’s mother similarly testified that claimant “was constantly in fights, hurting

people” in and out of school.” (AR 88 (testifying claimant “gets very nervous, uptight” or

may “have a panic attack” around non-family members); AR 88-89 (testifying that

claimant gets in fights, suffers from anxiety and “now . . . goes through spasms”); AR 91

(testifying that claimant gets violent “[i]f someone says the wrong thing or does the wrong

thing”); AR 92 (testifying claimant “gets kind of violent” and throws things).) A family

friend, Terry Enney, also testified that Grube got mad “unexpectedly.” 4 (AR 83.)

        Finally, Grube’s mother described her history of violence with medical


4
  Mr. Enney’s testimony is of limited value for a number of reasons: (1) portions of the questions
include “(INAUDIBLE)” words, making the testimony hard to decipher; (2) his testimony lacked
illuminating details; and (3) his testimony contradicted itself.

                                                3
professionals. (AR 79 (testifying she broke one doctor’s nose, another’s arm, and a third’s

car windows when they said that her father molested her); id. (testifying she scared a doctor

by telling her that the doctor’s brother and mother were standing behind her advising her

to be nicer).)



       B. Claimant’s Prior Statements about Socialization

       Plaintiff’s own statements about her desire and ability to interact with others are

not entirely consistent. For example, in her adult function report from July 6, 2013, Grube

reported that she may spend time with her sister and her sister’s children approximately

“3 times a week,” but only when she feels like it, and that she and her older sister “don’t

see eye to eye.” (AR 381-82.) Grube also reported not liking to start conversations with

other people or talking to others. (AR 382.) She similarly noted that her illnesses affected

her ability to get along with others, and she does not “like other people.” (Id.) She added

that she “get[s] mad quick,” “can’t have people sitting behind [her],” and does not “like

people that [she] do[esn’t] understand.”      (AR 383.)    Finally, Grube reported getting

particularly scared when she has to talk to others about herself. (AR 384.) Around that

same time, the claimant’s mother added that claimant “argues a lot with everyone” and

“doesn’t care to be around others.” (AR 390.)

       In contrast, Grube reported in March 2014 that she shops with her sister once or

twice a week. (AR 419.) When asked if she had difficulty getting along with people, she

responded “me and my mom fight a lot. But everyone else is good.” (AR 420.) However,

she later volunteered that she was “really bad at getting along with other[s] because of my

short temper and my outbursts. I don’t like strangers. I don’t feel [comfortable] around
                                             4
people I don’t know. I don’t like doing things in front of other people.” (AR 422.) When

asked how she gets along with authority figures, she further responded, “no good.” (AR

421.)

        Grube’s medical records from November 2014 through January 2016 also refer to

her reporting a fiancé or ex-fiancé. (AR 1150, 1159, 1165, 1171, 1364, 1366.) Her

January 2016 medical records reflect her complaining about her ex-fiancé’s imprisonment

in early 2016 and to her being “in another relationship with a man younger than herself.”

(AR 1364.) Grube’s medical records also indicate she took “a small vacation with her

friend to take her mind off all the stress” in late May 2014 (see AR 1178), while she denied

“being stressed about [family interactions at Christmas and a planned family get together]”

(AR 1159). At different times, she also reported living with “friends.” (AR 432 (reported

living with friends in October 2014); AR 1171 (reporting that she and her mother had had

trouble finding stable housing, resulting in her being homeless for a period and staying

with her mother’s friends); AR 1144 (reporting that one of her friends had moved in with

Grube and her mother for approximately two months).)



        C. Medical Assessments

        On November 22, 2013, a state agency psychologist, Darrell Snyder, Ph.D., opined

that claimant was: (1) moderately limited in her ability to “perform activities within a

schedule, maintain regular attendance, and be punctual within customary tolerances”;

(2) not significantly limited in her “ability to work in coordination with or in proximity to

others without being distracted by them”; and (3) mildly limited in “social interaction,”

“[e]asily upset and perhaps too dependent.” (AR 115-16.) Nevertheless, Snyder opined
                                             5
that Grube “is able to sustain an environment involving direct contact with coworkers,

direct supervision or dealing with the public when TX [treatment] compliant.” (AR 116.)

On November 20, 2013, a consultative examiner, Travis Hinze, Ph.D., had likewise opined

that “claimant would probably have mild impairment in [her capacity to respond

appropriately to supervisors and coworkers].” (AR 1067.) Finally, another state agency

psychologist, Joseph Cools, Ph.D., agreed with Snyder’s assessment on May 7, 2014,

adding that Grube was “able to relate adaptively to others” and “would behave in a socially

appropriate manner with very little contact with the general public.” (AR 144.)

       On February 8, 2016, claimant’s treatment provider, Dr. Filza Hussain, also opined

that claimant would have moderate limitations in her ability to: (1) “work in coordination

with or in proximity to others without being distracted by them,” (2) “interact

appropriately with the general public,” and (3) “get along with coworkers or peers without

distracting them or exhibiting behavioral extremes.” 5 (AR 1237.) Hussain also opined

that claimant would have slight limitations in her ability to: (1) “ask simple questions or

request assistance”; and (2) “maintain socially appropriate behavior and to adhere to basic

standards of neatness and cleanliness.” 6 (Id.)

       On May 6, 2016, Dr. Hussain largely affirmed her previous opinion in a “medical

source statement of mental ability to do work-related activities,” concluding that claimant



5
  The mental capacity assessment form defined “moderate” as “[t]he individual will have
intermittent difficulty performing in this area. The individual can generally perform satisfactorily
in this area but not always.” (AR 1236.) The court also notes that Dr. Hussain’s mental capacity
assessment is difficult to read because some of his checkmarks are barely visible. (AR 1237.)

6
  The mental capacity assessment form defined “slight” as “[t]here is some mild limitation in this
area, but the individual can generally function satisfactorily.” (Id.)

                                                 6
had moderate restrictions in her ability to interact appropriately with the public,

supervisors, and coworkers. 7 (AR 1407.) Likewise, Hussain opined that claimant would

be moderately restricted in her ability to “[r]espond appropriately to usual work situations

and to changes in a routine work setting.” (Id.) Hussain added that claimant’s “borderline

personality disorder makes interaction with others challenging.” (Id.)



       D. ALJ’s Decision

       Ultimately, after reviewing the record, the ALJ held that Grube was not disabled as

of September 1, 1999. 8 (AR 20-21.) In particular, the ALJ found since May 13, 2013,

that Grube’s severe impairments were anxiety disorder, post-traumatic stress disorder,

borderline personality disorder, mood disorder, obesity, plantar fasciitis, and scoliosis. (AR

23.)   However, these severe impairments did not meet or medically equal a listed

impairment. (AR 26.) In fact, the ALJ concluded that Grube’s activities of daily living

were only mildly restricted during all relevant times because she reported cooking, doing

chores, and shopping, with only physical -- and “not psychological” -- limitations. (Id.)

       The ALJ further found that Grube only had moderate difficulties in social

functioning because of:      her frequent socializing with her sister and her family; her

discomfort in starting conversations with people she did not know well; her mother’s



7
  The medical source statement similarly defined “moderate” as “[t]here is more than a slight
limitation in this area but the individual is still able to function satisfactorily.” (AR 1405.)

8
 Because Grube had most recently been denied childhood disability benefits on July 31, 2009, the
ALJ found that the earliest date she could be found disabled due to res judicata would be August 1,
2009, because she was older than 22 on that date. (AR 20.) Still, as previously noted, the ALJ
evaluated her eligibility from her alleged onset date of September 1, 1999, “to give her the benefit
of every doubt.” (AR 20-21.)

                                                 7
assessment that she did not enjoy being around people (and was argumentative); and her

history of panic attacks caused by social situations and fighting with others since her

father’s death when she was approximately 10 years old. (AR 26-27.) Notwithstanding

Grube’s inability to work through a temporary agency, and her testimony about having

quit both jobs because of fighting with coworkers, the ALJ found that claimant had only

moderate difficulties with concentration, persistence and pace, also concluding she had no

episodes of decompensation during the relevant periods. (AR 27-28.)

       Ultimately, the ALJ held that Grube would be able to perform light work, with a

number of restrictions, including only “occasional” contact with others. (AR 29.) Likewise,

he limited her to simple, routine and repetitive tasks requiring simple judgment, with few

workplace changes. (Id.) Finally, he found Grube could be off-task up to 10% of the time,

plus regularly scheduled breaks. (Id.)

       During the hearing, the vocational expert testified that employers would meet verbal

altercations with a three-strikes-you’re-out response, while a physical altercation would

result in immediate termination. (AR 103.) Based on this residual functional capacity

(“RFC”), the ALJ accepted the expert’s opinion that Grube was not disabled because she

could perform “a significant number of jobs available in the economy” that the vocational

expert had identified: machine feeder, production, and stock clerk. (AR 37.)



                                         OPINION

       This court must defer to an ALJ’s decision to deny benefits unless unsupported by

substantial evidence or based on an error of law. Terry v. Astrue, 580 F.3d 471, 475 (7th

Cir. 2009). Substantial evidence means “such relevant evidence as a reasonable mind
                                            8
might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971). Ultimately, the ALJ must create an “accurate and logical bridge” between the

evidence and the conclusion that the claimant is not disabled. McKinzey v. Astrue, 641 F.3d

884, 889 (7th Cir. 2011) (citing Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir.

2003)).     A reviewing court will not “reweigh the evidence, resolve conflicts, decide

questions of credibility, or substitute [its] own judgment for that of the commissioner.”

Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000) (citations omitted). Still, the court

must conduct a “critical review of the evidence.” McKinzey, 641 F.3d at 889.

       As noted at the outset of this opinion, claimant principally contends that the ALJ

erred by failing to account fully for a long history of violence in her RFC. Specifically,

claimant points to her mood instability, and inability “to function in a non-familial

setting”:

               The Plaintiff testified that she was unable to work at two places
               because of fighting; she . . . has never learned to drive; only has
               two friends; stabbed a teacher’s hand for taking a piece of paper
               away . . .; broke a teacher’s arm because the teacher put his
               hand on her shoulder when the Plaintiff was 14 years old;
               slammed another student’s head into a locker and broke the
               student’s nose; after a doctor accused Plaintiff’s father of
               molesting [her,] the Plaintiff punched the doctor and broke his
               nose; a second doctor also accused the Plaintiff’s father of
               molesting [her] and the Plaintiff used a chair to break the
               second doctor’s arm; a third doctor also accused the Plaintiff’s
               father of molesting [her] and the Plaintiff broke the doctor’s
               car windows.

(Opening Br. (dkt. #9) 56-57 (citations to the record omitted).) Claimant relies on these

incidents to argue that she could not sustain work activities because she “suffers from

severe social deficiencies” and an inability to “work cooperatively with her co-workers.”


                                               9
(Id. at 57, 59, 62.)

       Defendant responds by arguing that plaintiff’s argument is not focused on the

appropriate timeframe, since applications for SSI are forward-looking -- not retroactive -- and

many of the examples of violence she identified not only “predate her May 2013

application,” but were insufficient to establish disability in her prior application. 9 (Opp’n

(dkt. # 11) 1, 4.) Additionally, defendant points out that the ALJ’s findings and conclusion

were supported by medical opinions in the record that revealed mild or moderate

limitations, including claimant’s treating physician, as well as the vocational expert’s

testimony that there were jobs available with limited social interaction. (Id. at 5-7.)

       The court agrees. In his opinion, the ALJ recognized claimant’s history of fighting

with others:

               The claimant’s mother reported that her daughter had been
               fighting with others since her father died when she was about
               10 years old.
                                          *     *      *
               At the hearing held before me on May 12, 2016, the claimant
               testified that she tried to work through a temporary agency [in]
               August 2015, but quit both jobs because of fights with
               coworkers. In fact, at the second job site, she reported getting
               injured after getting into an altercation with a coworker. After
               the coworker filed complaints against her, she stated that her
               employer had contacted her and told her not to come back.

(AR 27.) 10



9
  “Under title XVI, there is no retroactivity of payment.” Social Security Ruling 83-20: Titles II
and XVI: Onset of Disability (rescinded Oct. 2018). See also Determining the Established Onset
Date (EOD) in Disability Claims, 83 Fed, Reg. 49,613, 49,614 (Oct. 2, 2018) (“[W]e cannot make
retroactive payments based on disability under title XVI of the Act.”)

10
  The ALJ appears to have confused claimant’s testimony about the two jobs and disregarded the
contradictory testimony discussed above.

                                               10
       In light of this, the ALJ found that Grube “could tolerate only occasional, brief and

superficial, interactions with the public and only occasional interaction with co-workers

and supervisors.” (AR 29.) This RFC finding was supported by the opinions of Darrell

Snyder, Ph.D., Joseph Cools, Ph.D., and Travis Hinze, Ph.D., as well as claimant’s treating

physician, Dr. Filza Hussain. (AR 116 (Snyder opining claimant was not significantly

limited in her ability to work near or with others, mildly limited in social interaction, and

could “sustain an environment involving direct contact” with others); AR 144 (Cools

opining that claimant was not significantly limited in her ability to work with or near others

and mildly limited in social interactions); AR 1067 (Hinze opining claimant would

probably have “mild impairment” in her ability to respond appropriately to coworkers and

supervisors); AR 1237 (Hussain opining claimant had moderate limitations in her ability

to work near or with others without distraction, interact appropriately with the public, and

get along with coworkers, as well as slight limitations in her ability to ask questions and

seek help or “maintain socially appropriate behavior”); AR 1407 (Hussain opining claimant

was moderately restricted in her ability to interact appropriately with: supervisors, the

public, and coworkers).) 11

       The ALJ needed only to build a logical bridge between the evidence and his

conclusions.   Notwithstanding the testimony of claimant and her mother (and to a

substantially lesser extent, her friend), the ALJ did just that by relying on medical evidence

and opinions suggesting residual functional capacity, rather than the “not unbiased” nor




11
  In the end, only Cools opined that Grube “would behave in a socially appropriate manner with
very little contact with the general public.” (AR 144.)

                                             11
wholly consistent observations of claimant and her mother. 12



                                             ORDER

       IT IS ORDERED that the decision of defendant Nancy A. Berryhill, the Acting

Commissioner of Social Security, denying Katrina Grube’s application for supplemental

security income is AFFIRMED. The clerk’s office is directed to cancel the telephonic oral

argument scheduled for May 29, 2019, and enter judgment and close this case.

       Entered this 28th day of May, 2019.

                                              BY THE COURT:


                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge




12
   In her reply brief, claimant argues that the ALJ failed to incorporate Dr. Hussain’s opinion that
claimant would miss at least 2 days of work per month. (Reply (dkt. #12) 1-3.) However,
arguments raised for the first time in reply are waived. See United States v. Waldrip, 859 F.3d 446,
451 n.2 (7th Cir. 2017) (citing Mendez v. Perta Dental, 646 F.3d 420, 423-24 (7th Cir. 2011)).

                                                12
